               Case 20-12841-MFW             Doc 540       Filed 12/22/20       Page 1 of 1


                        THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
In re
YOUFIT HEALTH CLUBS, LLC, et al.,                          )       Chapter 11
          Debtors.                                         )       Case No. 20-12841 (MFW)
                                                           )       (Jointly Administered)

                   MOTION AND ORDER FOR ADMISSION OF PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the admission pro
hac vice of Erin P. Severini, Esq. of the law firm of Frost Brown Todd LLC to represent Washington
Prime Group Inc. in the above-captioned cases.
                                                  LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                                  /s/ Susan E. Kaufman
                                                  Susan E. Kaufman, (DSB# 3381)
                                                  919 North Market Street, Suite 460
                                                  Wilmington, DE 19801
                                                  (302) 472-7420 / (302) 792-7420 Fax
Dated: December 22, 2020                          skaufman@skaufmanlaw.com


              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of Ohio and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court's Local Rules and with the
Standing Order for District Court Fund effective August 31, 2016. I further certify that the annual fee of
$25.00 has been or will be paid to the Clerk of Court for District Court.

                                                  /s/ Erin P. Severini
                                                  Erin P. Severini, Esquire
                                                  Frost Brown Todd LLC
                                                  3300 Great American Tower
                                                  301 East Fourth Street
                                                  Cincinnati, Ohio 45202
                                                  Tel: (513) 651-6800 / Fax: (513) 651-6981
                                                  Email: eseverini@fbtlaw.com

                                     ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel's motion for admission pro hac vice is granted.
